
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.12


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        This AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of
December 18, 2008 (this "Agreement") by and between Regal Entertainment Group, a
Delaware corporation (the "Company"), and Gregory W. Dunn ("Executive").

RECITALS

        In order to induce Executive to serve as President and Chief Operating
Officer of the Company and as the President and Chief Operating Officer of the
Company's subsidiary, Regal Cinemas Corporation, the Company desires to provide
Executive with compensation and other benefits on the terms and conditions set
forth in this Agreement.

        Executive is willing to accept such employment and perform services for
the Company, on the terms and conditions hereinafter set forth.

        It is therefore hereby agreed by and between the parties as follows:

        1.    Employment.

        1.1    Position.    Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive during the Term (as defined
herein) as its President and Chief Operating Officer. In his capacity as the
President and Chief Operating Officer of the Company, Executive shall have the
powers, responsibilities and authorities of chief operating officers of
corporations of the size, type and nature of the Company, as it exists from time
to time, as are assigned by the Chief Executive Officer consistent with
Executive's position. In his capacity as President and Chief Operating Officer
of the Company's subsidiary, Regal Cinemas Corporation, Executive shall report
to the Chief Executive Officer of Regal Cinemas Corporation and shall have the
powers, responsibilities and authorities of chief operating officers of
corporations of the size, type and nature of Regal Cinemas Corporation, as it
exists from time to time, as are assigned by the Chief Executive Officer of
Regal Cinemas Corporation consistent with Executive's position. At the request
of the Company, Executive will serve as an officer and/or director of any of the
Company's other subsidiaries for no additional compensation.

        1.2    Duties.    Subject to the terms and conditions of this Agreement,
Executive hereby agrees to be employed as the President and Chief Operating
Officer of the Company and as the President and Chief Operating Officer of Regal
Cinemas Corporation, and agrees to devote such working time and efforts (except
for permitted vacation periods and reasonable periods of illness and other
incapacity), to the best of his ability, experience and talent, to the
performance of services, duties and responsibilities in connection therewith so
that such performance shall be his primary business activity. Executive shall
perform such duties and exercise such powers with respect to the activities of
the Company, commensurate with his position, as the President and Chief
Operating Officer of the Company, as the Chief Executive Officer shall from time
to time reasonably delegate to him.

        1.3    Other Service.    Nothing in this Agreement shall preclude
Executive from serving on boards of directors of other companies or trade
organizations and participating in charitable, community or religious activities
that do not substantially interfere with his duties and responsibilities
hereunder or conflict with the interest of the Company.

        1.4    Reporting.    Executive shall report directly to (a) Michael L.
Campbell, Chief Executive Officer and Chairman of the Board of Directors of the
Company or (b) if Mr. Campbell is no longer employed by the Company, the then
existing Chief Executive Officer of the Company.

1

--------------------------------------------------------------------------------



        2.    Term.

        2.1    Term of Employment.    Executive's term of employment under this
Agreement shall commence as of the Effective Date (as defined below), and,
subject to the terms hereof, shall terminate on the earlier of (i) the third
anniversary of the Effective Date, or (ii) termination of Executive's employment
pursuant to this Agreement (the "Term"); provided, however, that any termination
of employment by Executive (other than for death or Permanent Disability) or by
the Company may only be made upon 90 days prior written notice to the other
party hereto. Executive shall resign from any and all positions, including board
memberships, held by him with the Company or any subsidiary of the Company upon
any termination of employment.

        2.2    Extensions.    On each anniversary of the date hereof, commencing
in 2009, one year shall be added to the termination date specified in
Section 2.1(i) hereof, so that as of each anniversary of the date hereof the
remaining Term of Executive's employment as determined under Section 2.1(i)
hereof shall be three (3) years.

        2.3    Effective Date.    This Agreement shall only be effective and
enforceable by the Company or Executive as of the date hereof (the "Effective
Date").

        3.    Compensation.

        3.1    Salary.    The Company shall pay Executive a base salary ("Base
Salary") at the rate of $427,500 per annum commencing on the beginning of
Executive's term of employment hereunder. Base Salary shall be payable in
accordance with the ordinary payroll practices of the Company. The Compensation
Committee of the Board of Directors of the Company will review Executive's
salary at least annually and may increase (but not reduce) Executive's Base
Salary in its sole discretion. Once increased such Base Salary shall not be
reduced, and, as so increased, shall constitute "Base Salary" hereunder.

        3.2    Annual Bonus.    In addition to his Base Salary, Executive shall,
commencing with the 2008 fiscal year and continuing each fiscal year thereafter,
be afforded a reasonable opportunity to earn an annual cash bonus (the "Bonus")
during the Term. In determining Executive's bonus, Executive's target bonus
shall be at least 75% of Base Salary (the "Target Bonus") and Executive's
stretch bonus shall be at least 100% of Base Salary. For 2008, Executive's Bonus
shall be calculated in accordance with the Company's 2008 Bonus Plan as adopted
by the Board. After 2008, the Compensation Committee, after consultation with
management, will in the last quarter of each year establish a reasonable
performance target for the Company's bonus plan for the next year based on the
actual and projected performance of the Company.

        4.    Employee Benefits.

        4.1    Employee Benefit Programs, Plans and Practices.    The Company
shall during the Term provide Executive with coverage under all employee pension
and welfare benefit programs, plans and practices (to the extent permitted under
any employee benefit plan) in accordance with the terms thereof, which the
Company generally makes available to its senior executives.

        4.2    Vacation.    While employed hereunder, Executive shall be
entitled to no less than 20 business days paid vacation in each calendar year,
which shall be taken at such times as are consistent with Executive's
responsibilities hereunder.

        5.     Expenses.    Executive is authorized to incur reasonable expenses
in carrying out his duties and responsibilities under this Agreement. The
Company will reimburse Executive for such expenses upon presentation by
Executive from time to time of appropriately itemized and approved (consistent
with the Company's policy) accounts of such expenditures.

2

--------------------------------------------------------------------------------



        6.    Termination of Employment.

        6.1    Termination Without Cause.    Except as provided in Section 6.3,
if Executive's employment is terminated by the Company (other than for Permanent
Disability, death or Cause), Executive shall receive such payments, if any,
under applicable plans or programs, including but not limited to those referred
to in Section 4.1 hereof, to which he is entitled pursuant to the terms of such
plans or programs, and any unpaid payments of Base Salary previously earned, any
unpaid Bonus earned or awarded for prior periods, accrued vacation and expense
incurred for which Executive is entitled to reimbursement hereunder. If
Executive is terminated under this Section 6.1, Executive shall also be entitled
to receive:

        (a)   an amount in lieu of any other cash compensation beyond that
provided in the immediately preceding sentence, which amount shall be equal to
the sum of:

        (i)    the actual bonus, if any, he would have received in respect of
the fiscal year in which his termination occurs, prorated by a fraction, the
numerator of which is the number of days in such fiscal year prior to the date
of Executive's termination and the denominator of which is 365, payable at the
same time as bonuses are paid to other executives;

        (ii)   two times Executive's annual Base Salary; plus one times
Executive's Target Bonus; payable in a lump sum within 30 days following such
termination of employment; provided that if such termination occurs within
90 days prior to calendar year end, amount shall be payable on January 1 of the
year following the date of the Executive's termination; and

        (b)   continued coverage for a 24-month period under any employee
medical, health and life insurance plans in accordance with the respective terms
thereof applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.

        In no event shall Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to Executive
under any of the provisions of this Agreement and such amounts shall not be
reduced whether or not Executive obtains other employment.

        6.2    Termination For Good Reason.    Except as provided in
Section 6.3, Executive may resign for Good Reason (as defined below) if
Executive provides written notification to the Company of the existence of a
condition constituting Good Reason ("Notification") within ninety (90) days of
the initial existence of such condition ("Existence Date") and the resignation
occurs within two (2) years of the Existence Date. If Executive resigns for Good
Reason, Executive shall receive such payments, if any, under applicable plans or
programs, including but not limited to those referred to in Section 4.1 hereof,
to which he is entitled pursuant to the terms of such plans or programs, and any
unpaid payments of Base Salary previously earned, any unpaid Bonus earned or
awarded for prior periods, accrued vacation and expense incurred for which
Executive is entitled to reimbursement hereunder. If Executive resigns under
this Section 6.2, Executive shall also be entitled to receive:

        (a)   an amount (the "Section 6.2 Termination Amount") in lieu of any
other cash compensation beyond that provided in the immediately preceding
sentence, which amount shall be equal to the sum of:

        (i)    the actual bonus, if any, he would have received in respect of
the fiscal year in which his resignation occurs, prorated by a fraction, the
numerator of which is the number of days in such fiscal year prior to the date
of Executive's resignation and the denominator of which is 365, payable at the
same time as bonuses are paid to other executives;

        (ii)   two times Executive's annual Base Salary; plus one times
Executive's Target Bonus; payable in a lump sum within 30 days following such
resignation of employment; provided that

3

--------------------------------------------------------------------------------






if such resignation occurs within 90 days prior to calendar year end, amount
shall be payable on January 1 of the year following the date of the Executive's
resignation; and

        (b)   continued coverage for a 24-month period under any employee
medical, health and life insurance plans in accordance with the respective terms
thereof applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.

Good Reason shall be defined as one or more of the following conditions arising
without the consent of the Executive and which has not been remedied by the
Company within thirty (30) days after receipt of the Notification: (i) a
material reduction in Executive's Base Salary or the establishment of or any
amendment to the annual cash bonus plan which would materially impair the
ability of the Executive to receive the Target Bonus (other than the
establishment of reasonable EBITDA or other reasonable performance targets to be
set annually in good faith by the Board), (ii) a material diminution of
Executive's titles, offices, positions or authority, excluding for this purpose
an action not taken in bad faith; or the assignment to Executive of any duties
inconsistent with Executive's position (including status or reporting
requirements), authority, or material responsibilities, or the removal of
Executive's authority or material responsibilities, excluding for this purpose
an action not taken in bad faith, (iii) a transfer of Executive's primary
workplace by more than fifty (50) miles from the current workplace, (iv) a
material breach of this Agreement by the Company, (v) Executive is not the
President and Chief Operating Officer of Regal Cinemas Corporation or
(vi) Executive is not the President and Chief Operating Officer of the Company.

        6.3    Termination During a Change of Control.    Notwithstanding
Section 6.1 or 6.2, if within three months prior to or one year after a Change
of Control (as defined below), Executive's employment is terminated by the
Company (other than for Permanent Disability, death or Cause) or Executive
resigns for Good Reason, Executive shall receive such payments, if any, under
applicable plans or programs, including but not limited to those referred to in
Section 4.1 hereof, to which he is entitled pursuant to the terms of such plans
or programs, and any unpaid payments of Base Salary previously earned, any
unpaid Bonus earned or awarded for prior periods, accrued vacation and expense
incurred for which Executive is entitled to reimbursement hereunder. If
Executive is terminated or resigns under this Section 6.3, Executive shall also
be entitled to receive:

        (a)   an amount (the "Section 6.3 Termination Amount") in lieu of any
other cash compensation beyond that provided in the immediately preceding
sentence, which amount shall be equal to the sum of:

        (i)    the actual bonus, if any, he would have received in respect of
the fiscal year in which his termination or resignation occurs, prorated by a
fraction, the numerator of which is the number of days in such fiscal year prior
to the date of Executive's termination or resignation and the denominator of
which is 365, payable at the same time as bonuses are paid to other executives;
and

        (ii)   two times Executive's annual Base Salary; plus one and one half
times Executive's Target Bonus payable in a lump sum within 30 days following
such termination or resignation of employment; provided that if such termination
or resignation occurs within 90 days prior to calendar year end, amount shall be
payable on January 1 of the year following the date of the Executive's
termination or resignation; and

        (b)   continued coverage for a 30-month period under any employee
medical, health and life insurance plans in accordance with the respective terms
thereof applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.

4

--------------------------------------------------------------------------------



A Change of Control shall be deemed to have occurred upon both of the following
occurring: (A) any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")), other than Anschutz Company, The Anschutz Corporation, or
any entity or organization controlled by Philip F. Anschutz (collectively, the
"Anschutz Entities"), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) acquires 20% or more of the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors ("Voting Power"); and (B) such beneficial
ownership (as so defined) by such individual, entity or group of more than 20%
of the Voting Power then exceeds the beneficial ownership (as so defined) by the
Anschutz Entities of the Voting Power.

        6.4    Permanent Disability.    If Executive is unable to engage in the
activities required by Executive's job by reason of any medically determined
physical or mental impairment which has lasted or can be expected to last for
continuous period of not less than six (6) consecutive months ("Permanent
Disability"), the Company or Executive may terminate Executive's employment on
written notice thereof, and Executive shall receive or commence receiving, as
soon as practicable:

        (i)    the actual bonus, if any, he would have received in respect of
the fiscal year in which his termination occurs, prorated by a fraction, the
numerator of which is the number of days of the fiscal year until termination
and the denominator of which is 365, payable at the same time as bonuses are
paid to other executives; and

        (ii)   accrued but unpaid Base Salary and such payments under applicable
plans or programs, including but not limited to those referred to in
Sections 4.1, 4.2 and 5 hereof, to which he is entitled pursuant to the terms of
such plans or programs.

        6.5    Death.    In the event of Executive's death during the Term,
Executive's estate or designated beneficiaries shall receive or commence
receiving, as soon as practicable:

        (i)    the actual bonus, if any, he would have received in respect of
the fiscal year in which his death occurs, prorated by a fraction, the numerator
of which is the number of days of the fiscal year until his death and the
denominator of which is 365, payable at the same time as bonuses are paid to
other executives; and

        (ii)   accrued but unpaid Base Salary and such payments under applicable
plans or programs, including but not limited to those referred to in
Sections 4.1, 4.2 and 5 hereof, to which Executive's estate or designated
beneficiaries are entitled pursuant to the terms of such plans or programs.

        6.6    Termination for Cause: Resignation by Executive.    

        (a)   The Company shall have the right to terminate the employment of
Executive for Cause. In the event that Executive's employment is terminated by
the Company for Cause or by Executive for any reason (other than by Executive
for Good Reason or as a result of Executive's Permanent Disability or death)
during the Term, Executive shall not be entitled to the payment of any
compensation otherwise included under this Agreement. After the termination of
Executive's employment under this Section 6.6, the obligations of the Company
under this Agreement to make any further payments, or provide any benefits
specified herein, to Executive shall thereupon cease and terminate.

        (b)   As used herein, the term "Cause" shall be limited to (i) any
willful breach of any material written policy of the Company that results in
material and demonstrable liability or loss to the Company; (ii) the engaging by
Executive in conduct involving moral turpitude that causes material and
demonstrable injury, monetarily or otherwise, to the Company, including, but not
limited to, misappropriation or conversion of assets of the Company (other than
immaterial assets);

5

--------------------------------------------------------------------------------






(iii) conviction of or entry of a plea of nolo contendere to a felony; or (iv) a
material breach of this Agreement by engaging in action in violation of the
restrictive covenants in this Agreement. No act or failure to act by Executive
shall be deemed "willful" if done, or omitted to be done, by him in good faith
and with the reasonable belief that his action or omission was in the best
interest of the Company.

        7.     Indemnification.    To the fullest extent permitted by the
indemnification provisions of the articles of incorporation and bylaws of the
Company in effect as of the date of this Agreement and the indemnification
provisions of the corporation statute of the jurisdiction of the Company's
incorporation in effect from time to time (collectively, the "Indemnification
Provisions"), and in each case subject to the conditions thereof, the Company
shall (i) indemnify Executive, as a director and officer of the Company or a
subsidiary of the Company or a trustee or fiduciary of an employee benefit plan
of the Company or a subsidiary of the Company, or, if Executive shall be serving
in such capacity at the Company's written request, as a director or officer of
any other corporation (other than a subsidiary of the Company) or as a trustee
or fiduciary of an employee benefit plan not sponsored by the Company or a
subsidiary of the Company, against all liabilities and reasonable expenses that
may be incurred by Executive in any threatened, pending, or completed action,
suit or proceeding, whether civil, criminal or administrative, or investigative
and whether formal or informal, because Executive is or was a director or
officer of the Company, a director or officer of such other corporation or a
trustee or fiduciary of such employee benefit plan, and against which Executive
may be indemnified by the Company, and (ii) pay for or reimburse the reasonable
expenses incurred by Executive in the defense of any proceeding to which
Executive is a party because Executive is or was a director or officer of the
Company, a director or officer of such other corporation or a trustee or
fiduciary of such employee benefit plan. The rights of Executive under the
Indemnification Provisions shall survive the termination of the employment of
Executive by the Company.

        8.     Notices.    All notices or communications hereunder shall be in
writing, addressed as follows:

To the Company:

Regal Entertainment Group
7132 Regal Lane
Knoxville, TN 37918
Attn: Peter B. Brandow, Esq., General Counsel

with copies to:

Anschutz Investment Company
555 Seventeenth Street, Suite 2400
Denver, CO 80202
Attn: Scott Carpenter, President

To Executive:

Mr. Gregory W. Dunn
7809 Eden Lane
Knoxville, TN 37938

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.

        9.     Separability; Legal Fees    If any provision of this Agreement
shall be declared to be invalid or unenforceable, in whole or in part, such
invalidity or unenforceability shall not affect the remaining provisions hereof
which shall remain in full force and effect. The non-prevailing party shall bear
the

6

--------------------------------------------------------------------------------




costs of any legal fees and other fees and expenses which may be incurred by the
prevailing party in respect of enforcing its respective rights under this
Agreement.

        10.   Assignment.    This contract shall be binding upon and inure to
the benefit of the heirs and representatives of Executive and the assigns and
successors of the Company, but neither this Agreement nor any rights or
obligations hereunder shall be assignable or otherwise subject to hypothecation
by Executive (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of the Company, if such
successor expressly agrees to assume the obligations of the Company hereunder.

        11.   Amendment.    This Agreement may only be amended by written
agreement of the parties hereto.

        12.   Nondisclosure of Confidential Information; Non-Competition.

        (a)   Executive shall not, without the prior written consent of the
Company, use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information pertaining
to the business of the Company or any of its affiliates, except (i) while
employed by the Company, in the business of and for the benefit of the Company,
or (ii) as required by law. For purposes of this Section 12(a), "Confidential
Information" shall mean non-public information concerning the financial data,
strategic business plans, product development (or other proprietary product
data), customer lists, marketing, acquisition and divestiture plans and other
non-public, proprietary and confidential information of the Company, its
subsidiaries, its theater affiliates (the "Restricted Group") or suppliers
(including, without limitation, any motion picture distributor or exhibitor) or
vendors, that, in any case, is not otherwise available to the public (other than
by Executive's breach of the terms hereof).

        (b)   During the period of his employment hereunder and for one year
thereafter (except in the case where Executive terminates his employment with
the Company for the Good Reason event described in clause (v) of the definition
of "Good Reason"), Executive agrees that, without the prior written consent of
the Company, (A) he will not, directly or indirectly, either as principal,
manager, agent, consultant, officer, stockholder, partner, investor, lender or
employee or in any other capacity, carry on, be engaged in, or have any
financial interest in, any business in Competition (as defined in Section 12(c))
with the business of the Restricted Group and (B) he shall not, on his own
behalf or on behalf of any person, firm or company, directly or indirectly,
solicit or hire for the benefit of anyone, other than the Restricted Group, any
person who is, or was at any time during the six (6) months immediately
preceding the time of the solicitation or hiring by Executive employed by the
Restricted Group (other than Executive's secretary or other administrative
employee who worked directly for him).

        (c)   For purposes of this Section 12, a business shall be deemed to be
in "Competition" with the Restricted Group if it operates any first-run movie
theater with a minimum of six (6) screens within ten (10) miles of any first-run
movie theater with a minimum of six (6) screens operated by a member of the
Restricted Group. Nothing in this Section 12 shall be construed so as to
preclude Executive from investing in any publicly or privately held company,
provided Executive's beneficial ownership of any class of such company's
securities does not exceed 1% of the outstanding securities of such class.

        (d)   Executive and the Company agree that this covenant not to compete
is a reasonable covenant under the circumstances, and further agree that if in
the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so

7

--------------------------------------------------------------------------------






amended. Executive agrees that any breach of the covenants contained in this
Section 12 would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it may have in
law or in equity, obtain an injunction against Executive from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Executive and cease making any payments otherwise required by this Agreement;
provided, however, that in the event a court of competent jurisdiction, which
recognizes the validity of the provisions of this Section 12, finds Executive
not to be in violation of the provisions of this Section 12, then the Company
shall pay to Executive, in a lump sum, within ten days of such determination,
all amounts that would have been payable to Executive hereunder through the date
of such determination and continue making any other payments due with respect to
periods of time subsequent to such determination in accordance with the
provisions of this Agreement.

        13.   Beneficiaries; References.    Executive shall be entitled to
select (and change, to the extent permitted under any applicable law) a
beneficiary or beneficiaries to receive any compensation or benefit payable
hereunder following Executive's death, and may change such election, in either
case by giving the Company written notice thereof. In the event of Executive's
death or a judicial determination of his incompetence, reference in this
Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative, and the Company shall pay
amounts payable under this Agreement, unless otherwise provided herein, in
accordance with the terms of this Agreement, to Executive's personal or legal
representatives, executors, administrators, heirs, distributees, devisees,
legatees or estate, as the case may be. Any reference to the masculine gender in
this Agreement shall include, where appropriate, the feminine.

        14.   Survival.    The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations. The
provisions of this Section 14 are in addition to the survivorship provisions of
any other section of this Agreement.

        15.   Governing Law.    This Agreement shall be construed, interpreted
and governed in accordance with the laws of the state of Tennessee, without
reference to rules relating to conflicts of law.

        16.   Effect on Prior Agreements.    Except for amendments to this
Agreement, this Agreement contains the entire understanding between the parties
hereto and supersedes in all respects any prior or other agreement or
understanding between the Company or any affiliate of the Company and Executive.

        17.   Withholding.    The Company shall be entitled to withhold from
payment any amount of withholding required by law.

        18.   Counterparts.    This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

* * * *

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date set forth in the first paragraph.


 
 
REGAL ENTERTAINMENT GROUP
 
 
By:
 
/s/ MICHAEL L. CAMPBELL


--------------------------------------------------------------------------------


 
 
 
 
Name
 
Michael L. Campbell
 
 
 
 
Title:
 
Chief Executive Officer and Chairman
 
 
EXECUTIVE
 
 
/s/ GREGORY W. DUNN


--------------------------------------------------------------------------------

Gregory W. Dunn

9

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
